DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11, 14-19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.

 Information Disclosure Statement
The Information disclosure statement (IDS) filed on 05/28/2020 has been acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  
“if the five rotating member rotates while being located at the first contact position” should read as --wherein if the five rotating member rotates while being located at the first contact position -- to be grammatically correct.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 4 recites the limitation “the tape pulled out from the component supply reel”. There is insufficient antecedent basis for the tape pulled out from the component supply reel in the claim, for example there is only support for the tape storing components introduced in claim 1 line 2 that is not mentioned as being pulled our from the component supply reel, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. (see proposed examiner amendment provided below).
Claim 1 line 5 recites the limitation “a component”. It is not sufficiently clear from the claim language how this component is related to the components of the tape of the component supply reel, e.g. is this component one of the stored components in the tape or a separate component that has not been introduced in the claim?, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “the components stored in the tape” (see proposed examiner amendment provided below).
Claim 1 line 5-6 recites the limitation “a feeding direction”. Claim 1 line 9 recites the limitation “a forward rotation direction”. Claim 1 line 13 recites the limitation “a reverse rotation direction opposite to the forward rotation direction”. It is not sufficiently clear from the claim language what direction the feeding direction is with respect to the rest of the claimed elements and/or how the feeding direction is related to the forward rotation direction and/or the reverse rotation direction as claimed, e.g. can the feeding direction be interpreted to be towards the component supply reel? can the feeding direction be interpreted to be in a perpendicular direction to the reel?, does not feeding direction correspond to the forward rotation direction and/or the reverse rotation direction in any way?, etc., thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. (see proposed examiner amendment provided below).
Claim 2 line 6-7 recites the limitation “the tape attached at the tape attaching position” which appears to be related to the tape pulled out from the component supply reel introduced in claim 1 line 4. Claim 2 line 8 recites the limitation “the tape to which the unloading operation is performed”.  Claim 2 line 9 recites the limitation “the tape to which the loading operation is performed”.  Claim 2 line 8-10 recites “a part of a path in which the tape to which the unloading operation is performed passes and a part of a path in which the tape to which the loading operation is performed passes are in common and form a common path” which appears to indicate that there are two separate tapes being discussed in the claims (similarly to TP1 and TP2 as can be seen in Fig 2-4, 11, and 13 of the disclosure). It is not sufficiently clear from the claim language and in view of the specification and drawings of the disclosure what the relationship between the tape pulled out from the component supply reel, the tape attached at the tape attaching position, the tape to which the unloading operation is performed, and the tape to which the loading operation is performed is and/or how these tape relate to the first tape TP1 and the second tape TP2 as supported by the specification and the drawings, thereby rendering the claims indefinite because the metes and bounds of the claim are not sufficiently clear. (see proposed examiner amendment provided below)
Claim 2 line 11 recites the limitation “the reel holder is configured to the component supply reel at each of a first holding position and a second holding position different from the first holding position”. It is not sufficiently clear from the claim language what “the reel holder is configured to the component supply reel” means, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to mean that the reel holder is configured to hold the component supply reel. Further, it is not sufficiently clear from the claim language in view of the specification and the drawings of the disclosure how the single supply reel as claimed is held at both the first holding position and the second holding position as claimed e.g. see Fig 3, 4, 11, and 13 that show that separate reels R held at the first reel holding position Lr1 and the second reel holding position Lr2, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. (see proposed examiner amendment provided below).
Claim 2 line 13-14 recites the limitation “the unloading operation for the component supply reel held at one of the first and second holding positions”. There is insufficient antecedent basis for the unloading operation for the component supply reel held at one of the first and second holding positions, for example there is only support for the unloading operation of extracting the first tape from the tape feeder introduced in claim 1 line 11-12; thereby, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. (see proposed examiner amendment provided below).
Claim 3 line 3-4 recites the limitation “one component supply reel, to which rotation of the drive rotating member is transmitted, between the component supply reel held at the first holding position and the component supply reel held at the second holding position”. However there is only antecedent basis for the single component supply reel configured to be held at each of the first holding position and the second holding position as introduced in claim 2 line 11-12; further, it is not clear how the single reel as introduced in claim 1 line 2 can be a reel held at the first holding position and the second holding position; thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. (see proposed examiner amendment provided below).
Claim 5 line 3 recites the limitation “the tape feeder is set at each of a plurality of feeder setting positions”. Claim 5 line 5 recites the limitation “the reel holder is set at each of a plurality of holder setting positions”. It is not sufficiently clear from the claim language in view of the specification and the drawings of the disclosure how a single tape feeder as claimed can be set at a plurality of feeder setting positions or how a single reel holder can be set at a plurality of holder setting positions as claimed e.g. see Fig 1 and 5 of the drawings that show a plurality of tape feeders 5 set in the feeder setting positions Lf and reel holders 6 set in the holder setting positions Lh. (see proposed examiner amendment provided below).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 6,332,268 to Imanishi.
As per claim 20, Imanishi discloses a component supply reel driving method, wherein a tape (tape shaped supporting member 5, Fig 3) storing components (IC chips 2, Fig 3) is extracted from a tape feeder (feeder reel 6b, Fig 3) configured to  conveys the tape in a feeding direction (right to left in Fig 3) to/from a component supply reel (storage reel 6a, Fig 3) wound with the tape, the component supply reel being rotatably held by a reel holder (feed shaft 12, Fig 3); wherein an unloading operation of extracting the tape from the tape feeder is performed by driving (via driving device 12a, Fig 3) the component supply reel to wind the tape on the component supply reel via a control device (control device 63, Fig 3).
Imanishi does not explicitly disclose a step of judging whether or not to extract the tape from the tape feeder before performing the unloading operation of extracting the tape from the tape feeder, however Imanishi does disclose that the control device is configured to control the operation of the elements of the invention (e.g. the driving device 11a, the IC chip transfer section 7, the driving device 12a, etc.) in order to perform the unloading operation of extracting the tape from the tape feeder by winding the tape on the component supply reel (Col 4 line 32-Col 5 line 37); therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention that the control device of Imanishi would inherently and/or obviously perform a judgement/determination of when to perform the unloading operation, e.g. by the use of a start button operated by a user or some sensor condition, in order to actually perform the unloading operation as disclosed in Imanishi (Col 4 line 32-Col 5 line 37).

Potentially Allowable Subject Matter
Claims 1-8 and 20 would be allowable if amended according to the following proposed examiner amendment proposed on 05/31/2022; the proposed examiner amendment would overcome the above 112(b) rejections of claims 1-8 and the 103 rejection of claim 20 above as well as clarify the claimed invention.

Proposed Examiner Amendment
Cancel withdrawn claims 9-11, 14-19, and 21.

1. A component mounter, comprising: 
a reel holder configured to rotatably hold [[a]] component supply reels each wound with tape storing components; 
a tape feeder to which a first tape of the tapes pulled out from the component supply reels is loaded and which is configured to supply [[a]] the components stored in the first tape by conveying the first tape in a feeding direction towards a component supply position where the components are supplied to the component mounter; and 
a reel driving mechanism configured to rotate the component supply reels held by the reel holder by contacting and applying a drive force to the component supply reel that is to be rotated, 
wherein: 
the component supply reels [[rotates]] are configured to rotate in a forward rotation direction following the tapes being conveyed in the feeding direction by the tape feeder, and 
the reel driving mechanism is configured to perform an unloading operation of extracting the first tape from the tape feeder by [[driving]] applying the drive force to the component supply reel wound with the first tape in a reverse rotation direction opposite to the forward rotation direction to wind the first tape on the component supply reel.

2. The component mounter according to claim 1, wherein: 
the tape feeder has a tape attaching position to which a leading end of a second tape of the tapes pulled out from the component supply reels is attached and [[a]] the component supply position provided further in the feeding direction than the tape attaching position, and is configured to perform a loading operation of conveying the leading end of the second tape attached at the tape attaching position to the component supply position in the feeding direction, 
a part of a path in which the first tape to which the unloading operation is performed passes and a part of a path in which the second tape to which the loading operation is performed passes are in common and form a common path, 
the reel holder is configured to hold the component supply reels at each of a first holding position and a second holding position different from the first holding position, 
after the reel driving mechanism starts the unloading operation for the first tape of one of the component supply reels held at one of the first and second holding positions, the tape feeder starts the loading operation for the second tape of one of the component supply reels held at the other of the first and second holding positions, and 
the second tape to which the loading operation is performed reaches the common path after the first tape to which the unloading operation is performed is removed from the common path.

3. The component mounter according to claim 2, wherein the reel driving mechanism includes a reel motor, a drive rotating member to be rotated by a drive force of the reel motor, and a rotation transmitter configured to switch [[one]] which of the component supply reels[[,]] to which rotation of the drive rotating member is transmitted[[,]] between the component supply reel held at the first holding position and the component supply reel held at the second holding position, and the rotation transmitter being configured to drive the one component supply reel in the reverse rotation direction.

4. The component mounter according to claim 3, wherein: 
the rotation transmitter includes a first output rotating member configured to contact the component supply reel held at the first holding position, a second output rotating member configured to contact the component supply reel held at the second holding position, an intermediate rotating member, an endless belt configured to transmit rotation of the intermediate rotating member to the second contact member, and an actuator configured to change a position of the drive rotating member between a first contact position where the drive rotating member is in contact with the first output rotating member and a second contact position where the drive rotating member is in contact with the intermediate rotating member, 
wherein if the drive rotating member rotates while being located at the first contact position, the first output rotating member rotates following the rotation of the drive rotating member and the component supply reel at the first holding position rotates following rotation of the first output rotating member, and 
if the drive rotating member rotates while being located at the second contact position, the intermediate rotating member rotates following the rotation of the drive rotating member, the endless belt rotates following the rotation of the intermediate rotating member, the second output rotating member rotates following rotation of the endless belt and the component supply reel at the second holding position rotates following rotation of the second output rotating member.

5. The component mounter according to claim 1, wherein: 
a plurality of the tape feeders are [[is]] set at each of a plurality of feeder setting positions arranged in an alignment direction orthogonal to the feeding direction, 
a plurality of the reel holders are [[is]] set at each of a plurality of holder setting positions provided to correspond to the plurality of feeder setting positions and arranged in the alignment direction, 
the tapes pulled out from the reel holder [[is]] are loaded into the tape feeder set at the feeder setting position corresponding to the holder setting position where the reel holder is set, and 
the reel driving mechanism is configured to drive the component supply reel held by a target reel holder selected, out of the reel holders set at the plurality of holder setting positions, in the reverse rotation direction.

6. The component mounter according to claim 1, wherein the reel driving mechanism is configured to perform a feed assisting operation of driving one of the component supply reels in the forward rotation direction as the tape feeder conveys the tape of the corresponding component supply reel in the feeding direction.

7. The component mounter according to claim 1, wherein the reel driving mechanism is configured to perform a splicing preparing operation of removing the first tape from the component supply reel by driving the component supply reel in the forward rotation direction.

8. The component mounter according to claim 1, wherein the reel holder includes a supporting member configured to support the component supply reels inserted through an upward facing opening of the reel holder from below a center of the component supply reels, and a contact member configured to contact the component supply reels on a side above the center of the component supply reels.

20. A component supply reel driving method for a component mounter comprising a reel holder configured to rotatably hold component supply reels each wound with tape storing components, a tape feeder to which a first tape of the tapes pulled out from the component supply reels is loaded and which is configured to supply the components stored in the first tape by conveying the first tape in a feeding direction towards a component supply position where the components are supplied to the component mounter, a reel driving mechanism configured to rotate the component supply reels held by the reel holder by contacting and applying a drive force to the component supply reel that is to be rotated, wherein the component supply reels are configured to rotate in a forward rotation direction following the tapes being conveyed in the feeding direction by the tape feeder, the component supply reel driving method comprising: 
judging whether or not to extract [[a]] the first tape [[storing components]] from [[a]] the tape feeder[[, the tape feeder being configured to convey the tape pulled out from a component supply reel wound with the tape in a feeding direction, the component supply reel being rotatably held by a reel holder]]; and 
performing an unloading operation of extracting the first tape from the tape feeder by [[driving]] applying the drive force to the component supply reel in a reverse rotation direction opposite to the forward rotation direction to wind the first tape on the component supply reel when judging to extract the tape.


Statement of Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Independent claims 1 and 20 as proposed are directed towards a component mounter and an associated component supply reel driving method. The prior art fails to disclose or render obvious all the limitations of claims 1 and 20 according to any of the proposed examiner amendment above. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1 and 20: 
a component mounter with a reel holder that holds component supply reels wound with tape storing components, a tape feeder that supplies a first tape loaded in the tape feeder in a feeding direction from the reel holder to a component supply position where the components are supplied to the component mounter, and a reel driving mechanism that rotates the component supply reels by contacting and applying a drive force to the component supply reel to be rotated, wherein the component supply reels rotate in a forward rotation direction when the tape feeder feeds the tapes in the feeding direction and the reel driving mechanism performs an unloading operation of extracting the first tape from the tape feeder by applying a drive force to the component supply reel wound with the first tape in a reverse rotation direction opposite to the forward rotation direction to wind the first tape on the component supply reel.

The most pertinent prior art are the following that disclose similar subject matter but do not alone or in combination with the prior art of record disclose or render obvious the claims the component mounter/component supply reel driving method as claimed above that includes a reel driving mechanism that rotates the component supply reels held by the reel holder by contacting an applying a drive force to the component supply reel that is to be rotated to perform an unloading operation of extracting a first tape from the tape feeder by applying the drive force to the component supply reel wound with the first tape in a reverse rotation direction opposite to a forward rotation direction in which the first tape is supplied to the component supply position to wind the first tape on the component supply reel:
                WO 2016/194142 (also published as US 2018/0148289) discloses a similar component mounter that feeds two component tapes held on two reels to the component mounter, wherein operation of the component mounter includes a discharge operation of reversing the direction of rotation of a motor of sprockets of the tape feeder (frontside motor 511 that drives sprockets 51C and 51C, Fig 1; see Fig 10 that describes the discharge operation); this reference does not disclose a reel holder that rotatably holds the component supply reels or a reel driving mechanism that rotates the component supply reels held by the reel holder by contacting and applying a drive force to the component supply reel to be rotated, or that during the unloading operation of extracting the first tape that the reel driving mechanism applies a drive force to the component supply reel in a reverse rotation direction to wind the first tape on the component supply reel.
                JP 2008-277509 to Yamada and JP 2015-103796 to Koketsu (provided in the IDS filed 05/28/2020) each disclose a component mounter wherein a reel driving mechanism (Yamada: reel drive shafts 25A and 25ZB in Fig 5; Koketsu: reel rotating device 135 in Fig 2) is provided to rotate a component tape in a forward direction in order to feed the component tape to the component mounter in Koketsu and for reading a label of the component reel in Koketsu; neither of these references disclose that the reel driving mechanism that rotates the component supply reels for an unloading operation of extracting a tape from the tape feeder by applying a drive force to the component supply reel in a reverse rotation direction to wind the first tape on the component supply reel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729